The facts in this case are not in dispute. The defendant did not testify; neither did Nan Mathews, to whom it is said the bottle of moonshine, found on the table, belonged. When the officers reached the house, there were ten or more persons therein, with bottles of beer, partly full, in their possession. Some had glasses in their hands, and were drinking. Two hundred and ninety-six pint bottles of beer were found in a room adjoining the kitchen.
Eliminating the proof relating to the bottle of whisky, in my opinion the trial court was justified in his instruction to the jury that it was their duty to convict the defendant. The verdict rendered should not be disturbed.
The exceptions are overruled. The trial court will proceed to sentence.
STEERE, CLARK, and McDONALD, JJ., concurred with SHARPE, C.J. *Page 543